Citation Nr: 0412220	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at Erie County 
Medical Center from December 31, 2001, to January 5, 2002.




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel










INTRODUCTION

This matter originally came to the Board of Veterans' Appeals 
(Board) from November 2002 determinations of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, 
New York.

In January 2004, the Board remanded this matter to ensure 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000 
(VCAA).

The issue is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



REMAND

In the January 2004 remand, the Board directed the RO to 
advise the veteran of the evidence necessary to substantiate 
his claim, as well as what evidence he is to provide and what 
evidence VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also noted that 
the record on appeal currently only consists of a duplicate 
Medical Administrative Service (MAS) file, and requested that 
the entire claims folder be provided for review.  Upon review 
of the record, the Board finds that the veteran has not 
received the required notification pursuant to the VCAA.  
Additionally, the entire claims folder has not been provided 
as directed in the January 2004 remand.  Due to these 
deficiencies, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Then, after ensuring that the actions 
requested have been completed, the RO 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

3.  If in order, upon return to the Board 
for further appellate consideration, the 
VAMC should ensure that the entirety of 
the veteran's claims folder is forwarded 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




